Exhibit 10.7

ANNALY CAPITAL MANAGEMENT, INC.



TERMINATION AGREEMENT

                    WHEREAS, the undersigned Executive is employed by Annaly
Capital Management, Inc. (“Company”); and

                    WHEREAS, the Executive is signatory and subject to an
Employment Agreement (“Agreement”); and

                    WHEREAS, on May 23, 2013, the stockholders of the Company
approved the entry into a management agreement with Annaly Management Company
LLC (the “Manager”) under which the Manager will take responsibility for the
management of Annaly effective July 1, 2013 (the “Effective Date”); and

                    WHEREAS, Executive has been offered employment with the
Manager;

                    NOW, THEREFORE, the Executive and the Company, intending to
be legally bound, hereby agree as follows:

1.        That the Agreement is terminated, as of the Effective Date, and shall
be of no force or effect thereafter.

2.        That the termination of the Agreement does not entitle the Executive
to the acceleration of any benefits or termination payments, including, but not
limited to, those set forth in Section 8 of the Agreement; provided, however,
that the Company acknowledges that if the Executive is terminated in the future
by the Manager, such Executive shall be entitled to similar accelerated benefits
pursuant to the Executive’s then existing employment agreement with the Manager.

3.        That the offer to the Executive of employment with the Manager is good
and valuable consideration, the sufficiency of which is hereby acknowledged by
Executive, for the promises and agreements made by Executive herein.

/s/Rose-Marie Lyght

  Date:

6/13/2013

Name: Rose-Marie Lyght

  ANNALY CAPITAL MANAGEMENT, INC.    

By:

/s/Wellington J. Denahan

Date:

6/24/2013

Wellington J. Denahan, CEO





